Citation Nr: 0700924	
Decision Date: 01/11/07    Archive Date: 01/24/07

DOCKET NO.  01-01 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1956 to January 1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) by order the United States Court of Appeals for 
Veterans Claims (Court) on August 8, 2006, which vacated a 
February 2005 Board decision and remanded the case for 
additional development.  The issue was also previously 
addressed in a Court order dated May 27, 2003.  The issue 
initially arose from a December 2000 rating decision by the 
Manchester, New Hampshire, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The persuasive evidence of record demonstrates the 
veteran's current headache disorder is not etiologically 
related to service.


CONCLUSION OF LAW

A chronic headache disability was not incurred in or 
aggravated by service and was not manifest within the first 
post-service year.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  In this case, 
the veteran was notified of the VCAA duties to assist and of 
the information and evidence necessary to substantiate his 
claim by correspondence dated in March 2001.  Adequate 
opportunities to submit evidence and request assistance have 
been provided.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
An additional notice as to these matters was provided in 
August 2006.  Additional statements and medical reports 
addressing the veteran's headache disorder are cumulative of 
the evidence previously considered.  The veteran did not 
respond to an August 2006 correspondence offering him the 
opportunity to submit additional argument or evidence in 
support of the claim.  Further attempts to obtain additional 
evidence would be futile.  The Board finds the available 
medical evidence is sufficient for an adequate determination.  
There has been substantial compliance with all pertinent VA 
law and regulations and to move forward with the claim would 
not cause any prejudice to the appellant.

Factual Background

Service medical records show that in December 1956 the 
veteran complained of pain on the left side of his head.  He 
also had a draining nose.  The diagnosis was sinusitis.  In 
his Report of Medical Examination upon separation, dated 
January 1959, the veteran was found physically qualified for 
separation and required no treatment or hospitalization.  In 
May 1963, the veteran received an examination for enlistment 
in the U.S. Marine Corps Reserves and checked "No" in 
response to having frequent or severe headaches.  He was 
found physically qualified for enlistment and no defects were 
noted with the exception of certain identifying body marks 
and tattoos.  Two undated Annual Certificates of Physical 
Condition, noted to have been recorded after the veteran was 
advanced in rank and apparently associated with his military 
reserve service, show he again checked "No" in response to 
having frequent or severe headaches.  One of these reports 
includes an August 1964 postmark.

The veteran submitted a claim for compensation in March 1999 
for hearing loss because of a blow to the head while in 
service.  Included with the claim was a statement, dated 
March 1999, from J.C., a marine who reported having served at 
the same time as the veteran and having been a witness to the 
head trauma incident.  J.C. stated that while he and the 
veteran were in boot camp in 1956, a Marine instructor 
smacked them in the side of the head.  J.C. is now deceased.  
In May 2000, the veteran amended his claim to include a 
request for compensation for headaches.

In September 1999, the veteran sought outpatient treatment at 
a VA facility.  He complained of headaches and stated he had 
them since experiencing head trauma when he was 21 years old.  
He stated that he had dimming of his vision prior to the 
onset of a headache.  The diagnosis was traumatic headaches 
with tension and vascular features.

In a May 2000 VA medical report, amended in July 2000 to 
include the signature of a medical doctor, it was noted that 
the veteran had headaches and this condition may have been 
aggravated by trauma to the head while he was in service.  No 
other physical examination notes were attached to the medical 
opinion and the physician did not note if the veteran's case 
file had been reviewed.

During a June 2001 hearing, the veteran testified that his 
drill instructor hit him on the side of the head while he was 
in the military.  He stated that he fell to the ground and 
when he got back up his instructor hit him again.  He 
reported that shortly after this he began having headaches 
and that the pain had increased since then.  He also 
testified that after this incident he fell from an aircraft 
and landed on his back hitting his head.  He stated his 
headaches increased at that time.  He reported he never 
sought treatment for his headaches, but stated injuries he 
mentioned upon his discharge were not recorded.  He stated 
that after discharge, in approximately February 1959, he 
sought treatment at a VA medical center, but did not stay to 
receive an examination.  

In September 2001, the veteran underwent a VA examination.  
The examiner provided a diagnosis of headaches, but did not 
comment on whether the headaches were a result of an in-
service injury.  It was recommended that a neurologist 
address this issue.

In September 2002, the Board denied the veteran service 
connection for headaches because there was no evidence in the 
record that the current headaches were caused by the in-
service injury.

In May 2003, the Court granted a Joint Motion for Remand.  
The Board subsequently remanded the case to the RO in 
November 2003 for the veteran to have a VA neurological 
examination to determine the nature and etiology of his 
headaches.

In June 2004, the veteran underwent a VA neurological 
examination.  The veteran gave an account of how he was hit 
in the head in the service.  This account agreed with the 
veteran's testimony at his June 2001 hearing and with the lay 
statement given in March 1999 by the witness to the event.  
He stated that he had never had a severe headache before this 
incident.  In describing the headaches, the veteran stated 
they started on the left side of the head, lasted all day or 
a few days, and that with the headaches his vision sometimes 
faded or tended to grey out.  The examiner provided a 
diagnosis of mixed tension migraine headaches, but stated 
that he could not determine whether the veteran had headaches 
immediately after the in-service injury or if the headaches 
began years later.  He noted, in essence, that the issue of 
whether or not the veteran's statements as to having 
headaches during and immediately after service was not a 
medical determination and provided two medical opinions 
contingent on the adjudicators finding of fact.  

The examiner noted that if it was found that the veteran did 
have frequent complaints of headaches starting immediately 
after he was hit and continuing to the present day, then it 
was more likely than not that those headaches were caused by 
the injury to the head in service.  Alternatively, if it was 
determined that the veteran's headache did not commence until 
years after his discharge, then it was unlikely and less than 
the 50/50 criterion that the headaches were caused by the in-
service injury. 

In August 2004, the veteran submitted an April 1956 platoon 
graduation photo and a newspaper clipping with a caption 
identifying the people in the photo.  Included in the photo 
were J.C. (the witness to the in-service injury) and the 
veteran.  

In a September 2004 Supplemental Statement of the Case, the 
RO conceded that J.C. served with the veteran during basic 
training and was a witness to the in-service injury.  The RO 
also found J.C.'s description of the events credible. 

In November 2004, the veteran's representative submitted a VA 
Form 646 and requested the veteran be given the benefit of 
the doubt if, after review of the evidence, there was an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter.  In a December 2004 brief it was 
asserted that the veteran had testified under oath to having 
headaches since he was hit on the head in the service which 
was evidence the Board must consider.  

In its August 2006 order the Court, in essence, found the 
Board had failed to provide adequate reasons and bases as to 
the veteran's statements concerning his headache symptoms in 
service and continuing after service.  It was also noted that 
the Board's finding that there was no evidence in support of 
the veteran's claim of an in-service incurrence was 
inaccurate.  

Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).  

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and certain chronic 
diseases, including organic diseases of the nervous system, 
become manifest to a degree of 10 percent within one year 
from date of termination of service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that when a claimed disorder 
is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2006).

Based upon the evidence of record, the Board finds the 
veteran's current headache disorder is not etiologically 
related to service.  The June 2004 VA examiner's opinion in 
conjunction with a factual determination that the first 
demonstrated date of an onset of headache symptoms was many 
years after service is persuasive.  The June 2004 examiner is 
shown to have reviewed the veteran's claims folder and, to 
the extent the provided opinion is in disagreement with the 
May and July 2000 VA medical opinions, the more thorough 
consideration of the record warrants a higher degree of 
probative weight.  The May and July 2000 opinions which state 
that headaches "may" have been caused by trauma to the head 
are equivocal and are of less probative weight.  

The Board also finds that the service medical reports 
provided well after the veteran's trauma in basic training 
show he denied a history of frequent or severe headaches and 
are considered to be of a higher degree of probative weight 
than the veteran's unsubstantiated statements as to headaches 
while in service and immediately thereafter which were 
provided many years after service.  The assertions that the 
veteran did not report his headache problems to military 
medical personnel in order to preserve his career 
opportunities is considered to be of little probative weight 
in the absence of any evidence of non-military treatment for 
the disorder during that period of time.  While the RO has 
found the statement of the witness to the in-service injury 
to be credible, there was no expressed knowledge by that 
witness of the veteran having experienced symptoms of a 
headache disorder either during or after service.  

The June 2004 VA examiner stated that if it was found that 
the veteran did not have headaches immediately upon leaving 
service, but only began to have them years after the service 
that it was quite unlikely that the current headaches were 
caused by the in-service injury.  The first documented 
evidence of record showing the veteran sought treatment for 
headaches was in September 1999 when he received outpatient 
treatment at a VA facility.  This was 40 years after his 
discharge from the service.  Although the veteran reported he 
sought VA treatment in approximately February 1959, he stated 
he did not actually receive treatment at that time.  There is 
no evidence other than the veteran's own statements as to any 
symptoms or treatment for headaches for many years after 
service and a chronic headache disability is not shown to 
have been manifest within the first post-service year.  
Therefore, the Board finds the claim must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claim.

ORDER

Entitlement to service connection for headaches is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


